Citation Nr: 9913038	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-51 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 5, 1995, rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The issue was remanded by the Board on June 23, 
1997, in order to satisfy the VA obligation under 
Robinette v. Brown, 8 Vet. App. 69 (1995), to assist the 
veteran in obtaining evidence required to well-ground his 
claim.  The matter has been returned to the Board for further 
review on appeal.  Appeals by the veteran for service 
connection for an ear laceration and for hearing loss were 
denied in the June 23, 1997, Board decision and will not be 
addressed further.  


FINDING OF FACT

The record does not include competent evidence that the 
veteran had a psychiatric disorder during military service or 
that he currently has a chronic acquired psychiatric disorder 
related to service.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 
(West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Factual Background

The service medical records show that on an enlistment 
examination in April 1953 it was reported that the veteran 
had sustained a preservice cerebral concussion with brief 
amnesia.  Psychiatric examination was normal.  In April 1955, 
the veteran was seen by a psychologist following an 
automobile accident, at which time the psychologist recorded 
the following impression:  

(That) this man is basically rather 
immature and that his vocational 
objective in the military must be 
deferred for the time being until he can 
grow up enough to form better 
relationships with his co-workers and 
supervisors.  His willingness to accept 
the interpretation that he somatizes his 
difficulty, blaming them on physical 
ailments, may well be the deciding factor 
in whether he can make a go of the 
service, or for that matter any 
vocational choice.  

In September 1995, when the veteran was seen at a medical 
facility because of knee complaints, the physician found it 
"evident that there was a strong functional aspect to his 
complaints."  Service medical records otherwise contained no 
reference to complaints or findings of psychiatric 
abnormality.  Psychiatric evaluation in January 1957 in 
connection with release from active duty was reported as 
normal.  

The veteran's original claim for VA benefits was received in 
February 1987, when he applied for pension.  A VA examination 
performed in March 1989 in connection with that claim 
contained no reference to complaints or findings of 
psychiatric abnormality.  

The veteran underwent a subsequent VA examination in November 
1990.  The clinical findings related to physical rather than 
psychiatric disorders.  The examination report contained a 
notation that the veteran "did appear to be a somewhat 
hypochondriacal personality with possibly some dependent 
features but no gross psychiatric problems noted in this 
examination."  The list of diagnoses included 
"hypochondriacal features."  

The veteran submitted an informal claim in February 1994 for 
service connection for disorders that included a nervous 
condition.  He testified at a hearing at the RO on September 
27, 1996, in connection with his service connection claim.  
When asked what made him think that he had a nervous 
condition, the veteran replied that "a lot of times I cannot 
sleep at nights."  He stated that he took medication in order 
to sleep.  He indicated that he went to a VA facility to be 
seen for various problems but was not seen at the mental 
hygiene clinic.  

The Board remanded the appeal for service connection for a 
psychiatric disorder in June 1997 in order for the RO to make 
an attempt to obtain medical records relating to the 
prescription of medication for nervousness and depression by 
a physician in New York, as reported by the veteran in a 
February 1996 statement.  The RO mailed a letter dated July 
17, 1997, to request written authorization to contact the 
physician or physicians who had provided this treatment.  
Attempts to contact physicians identified by the veteran were 
unsuccessful.  The efforts were terminated following receipt 
of a November 1998 communication from the veteran to the 
effect that the three doctors from whom records had been 
requested had been dead for more than 20 years.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In the present case, the evidence does not show that the 
veteran has a psychiatric disorder at the present time.  The 
notation at the 1990 VA examination suggested the presence of 
hypochondriacal traits, but the examiner attributed such 
traits to a personality defect.  To the extent that they 
result from a personality disorder, they are not regarded by 
law as a disability for which service connection can be 
granted.  38 C.F.R. § 3.303(c) (1998).  No acquired 
psychiatric disorder is shown to be manifest at the present 
time.  Since the existence of a current disability is a 
cornerstone of a well-grounded claim, its absence means that 
the first element required to establish a well-grounded claim 
has not been satisfied.  See Brammer, Id.  

In addition, the record does not suggest the presence of a 
chronic acquired psychiatric disorder during service.  The 
psychologist's assessment in 1955 appears to suggest a 
personality deficiency.  In any case, neither this report nor 
any other entry in service medical record documents the 
presence of a chronic acquired psychiatric disability.  In 
the absence of competent medical evidence of either a current 
or an in-service psychiatric disorder, the claim must be 
regarded as not well grounded under the law.  

In the circumstances presented, the prerequisites for 
establishing a well-grounded claim for service connection for 
a psychiatric disorder are not satisfied.  In the absence of 
a well-grounded claim, the appeal must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Although the RO 
did not expressly identify the absence of a well-grounded 
claim as the basis for the denial of service connection, this 
omission constitutes harmless error.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).  The RO's failure to adjudicate the question 
of well-groundedness did not result in prejudice to the 
veteran; to the contrary, by adjudicating the claim as if it 
was well-grounded, the RO accorded a greater degree of 
consideration than would have been required for a well-
groundedness determination.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

ORDER

Service connection for a psychiatric disorder is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

